REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2014/0129688 issued to Asenjo et al., which teaches cloud based remote monitoring of industrial devices.
US 2016/0274552 issued to Strohmenger et al. which teaches a cloud based controler that controls devices and monitors and analyze information from received data relating to industrial devices such as operation, status, or configuration of the industrial devices.
US 2018/0356792 issued to Chao et al, teaches industrial data ingestion and analysis that collects data from multiple sources at one or more industrial facilities.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
1. A server system comprising; program logic tangibly stored on at least one non-transitory computer-readable storage medium, the program logic including edge logic of at least one edge computing device configured to be coupled to a network, the network including a cloud platform configured to install a human- machine-interface functionality to the at least one edge computing device; at least one processor coupled to the non-transitory computer-readable storage medium, wherein upon execution of at least a portion of the program logic by the at least one processor, the at least one processor is configured to execute steps including: transmitting human-machine-interface logic from the cloud platform of the network to the at least one edge computing device; configuring the at least one edge computing device as a human-machine-interface; coupling a data ingester and establishing a data connection to a distributed environment of the network; operating the data ingester to discover the at least one device and receive data from the at least one device; operating at least one human-machine-interface application of the human-machine- interface logic to receive one or more current state data of the at least one device; and based at least in part on the one or more current state data of the at least one device, processing a graphical visualization of at least one update to at least a portion of the network.  
9. A computer-implemented method comprising the steps of: i) receiving, by at least one edge computing device, from a server processor of a cloud platform coupled to a network, human-machine-interface logic associated with a local display of data received from at least one device of a distributed environment coupled to the network; ii) using at least a portion of the human-machine-interface logic, configuring the at least one edge computing device as a human-machine-interface; iii) using at least a portion of the human-machine-interface logic, coupling a data ingester and establishing a data connection to the distributed environment of the network;   iv). using at least a portion of the human-machine-interface logic, operating the data ingester to discover the at least one device and receive data from the at least one device; v). using at least a portion of the human-machine-interface logic, operating at least one human-machine-interface application to receive one or more current state data of the at least one device; and vi). using at least a portion of the human-machine-interface logic, based at least in part on the one or more current state data of the at least one device, processing a graphical visualization of at least one update to at least a portion of the network.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459